      Case 4:18-cr-00718 Document 52 Filed on 09/29/20 in TXSD Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
      versus                                     §    CRIMINAL DOCKET 4:18-CR-718-01
                                                 §       JUDGE VANESSA GILMORE
JOHN SARPY                                       §

           UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

TO THE HONORABLE VANESSA GILMORE:

       John Sarpy asks to continue his sentencing hearing and shows the following in support of this

request:

1.     Sarpy pleaded guilty to one count of wire fraud. His sentencing hearing is scheduled for

October 5, 2020, at 9:30 am

2.     Sarpy was initially represented by the Federal Public Defender’s Office. The undersigned

was appointed after a sealed, ex parte motion to withdraw was filed.

3.     The Covid-19 pandemic has made it difficult to meet with Sarpy to discuss the case, and to

otherwise prepare for sentencing. The undersigned will be unable to render effective assistance of

counsel if the sentencing hearing is held as currently scheduled.

4.     Sarpy requests the Court to continue the sentencing hearing for 30 days.

5.     The AUSA unopposed to this motion.



                                                     Respectfully submitted,

                                                     /s/ David Adler
                                                     ____________________
                                                     David Adler
                                                     State Bar of Texas 00923150
                                                     Southern District of Texas 17942
Case 4:18-cr-00718 Document 52 Filed on 09/29/20 in TXSD Page 2 of 3




                                          6750 West Loop South
                                          Suite 120
                                          Bellaire (Houston), Texas 77401
                                          (713) 666-7576
                                          (713) 665-7070 (Fax)

                                          Attorney for Defendant,
                                          John Sarpy


                         CERTIFICATE OF SERVICE

 A copy of this motion was served upon the AUSA by e-mail on September 29, 2020.

                                          /s/ David Adler
                                          ____________________
                                          David Adler


                      CERTIFICATE OF CONFERENCE

 The AUSA is unopposed to this motion.

                                          /s/ David Adler
                                          ____________________
                                          David Adler
     Case 4:18-cr-00718 Document 52 Filed on 09/29/20 in TXSD Page 3 of 3




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
     versus                                  §       CRIMINAL DOCKET 4:18-CR-718-01
                                             §          JUDGE VANESSA GILMORE
JOHN SARPY                                   §

    ORDER ON UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

      Sarpy’s unopposed motion to continue the sentencing hearing is:



                                          Granted,



Sarpy’s sentencing hearing will begin at __________ am pm on __________ _____, 20___.




                                          Denied.




      Signed on __________ _____, 2020.




                                                 _________________________
                                                 Vanessa Gilmore
                                                 United States District Judge
